Citation Nr: 1116330	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left knee disability. 

3.  Entitlement to service connection for bilateral ankle disability.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to an increased rating for right knee traumatic arthritis, currently evaluated as 30 percent disabling.

6.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1957.  
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008.

In an April 2009 letter, the Veteran indicated that he was filing a claim for cervical spine disability.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  The April 2009 letter also mentioned a lumbar spine claim, but service connection for low back disability is already in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board acknowledges that the appeal has been advanced on the Board's docket, additional development is necessary prior to appellate review to fully assist the Veteran with his appeal.  

With regard to the increased rating for right knee issue, a VA medical record dated in September 2007 refers to laxity on the medial side with valgus and varus stress testing.  Prior records appear to indicate that the knee was stable.  This suggests that the severity of the right knee disability may have increased.  Of particular significance in rating the knee issue is the fact that separate ratings may be assigned for limitation of flexion, limitation of extension, and for recurrent subluxation or lateral instability if certain criteria are met.  See generally 38 C.F.R. Part 4, Codes 5257, 5260, 5261 (2010).  

With regard to the other disorders, although some possible secondary service connection theories have been considered, it is not clear that all such theories have been developed to allow for appellate review.  

The Board finally notes that additional evidence was submitted to the RO by the Veteran subsequent to the most recent supplemental statement of the case.  This evidence will be reviewed by the RO as part of the review directed by this remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to consider the disabilities at issue.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated tests should be accomplished. 

     a)  With regard to the service-connected right knee disability, the examiner should clearly report range of motion, to include the point (in degrees) at which motion may be limited by pain.  The examiner should also offer an opinion as to what point (in degrees) motion would be further limited by weakness, incoordination and/or fatigue, including during flare-ups.  The examiner should also clearly report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe. 

     b)  With regard to the bilateral pes planus, the examiner should offer an opinion as to whether there was an increase in severity of the preexisting pes planus during the Veteran's service.  A rationale should be furnished. 

     c)  If, and only if, the examiner finds that there was an increase in severity of the preexisting pes planus, then the examiner should offer an opinion as to whether the Veteran's pes planus proximately caused or aggravated the claimed low back disability, left knee disability, bilateral ankle disability, or bilateral hip disability.  A rationale should be furnished. 

     d)  With regard to the low back claim, the left knee claim, the bilateral ankle claim, and the bilateral hip claim, the examiner should offer opinions as to whether disorders were manifested during the Veteran's active duty service or are otherwise causally related to such service.  A rationale should be furnished.  

     e)  Also with regard to the low back claim, the left knee claim, the bilateral ankle claim, and the bilateral hip claim, the examiner should offer an opinion as to whether any of these disorders are proximately due to or have been aggravated by the service-connected right knee disability.  A rationale should be furnished. 

2.  After receiving the examination report, the RO should review the opinions to ensure that they are responsive to the posed questions and include rationales.  If an opinion offered by the examiner opens an avenue for consideration of an additional secondary service connection theory, then the RO should request any additional medical opinion(s) which may be necessary.  

3.  After completion of all necessary development, the RO should review the expanded record and determine if a higher rating (to include separate ratings) is/are warranted for the service-connected right knee disability.  The RO should also consider whether service connection is warranted for low back disability, for left knee disability, for bilateral ankle disability, for bilateral hip disability, and for bilateral pes planus.  Both direct and secondary (including by aggravation) theories of service connection should be considered as appropriate.  The Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


